Title: From John Adams to Nathaniel Adams, 27 September 1823
From: Adams, John
To: Adams, Nathaniel



Dear Sir
Monticillo 27 Sept 1823

I have received your kind letter of the 20 inst & should be glad to give you any information in my power with respect to your family: There was a gentleman of your name who was a judge of the judicial court in Nova Scotia. He educated a son at Harvard college who was John Adams the poet, who was a theologian & man of genius, as his writings both in verse & prose which are still extant sufficiently prove. When I was in England a gentleman by the name of Sharp came to visit me and claimed kindred with me. He said he was born in Hallifax & his mother was an Adams that he had understood that the family came from New England. He was a man of letters & science, held in estimation by the literati and has been since a member of parliament and honours me now & then with a letter. I told him that I had heard much of the family at Nova Scotia & that of John Adams the poet & of Hugh Adams who had been for seven five years minister of the 2d parish in the town of Braintree to which I belonged but I have never been able to trace any connexion between this family & the very numerous family which setled at Mount Wollaston. Your family has long been & still is very respectable & I should be proud to trace any connexion between us but have not yet been successful in discovering any.
I am Sir your very humble Servt
